[mucl.gif]



701 George Washington Highway
Lincoln, RI  02865
Tel.: (401) 333-0610
Fax: (401) 333-0659


jnewmin@aol.com

W. Gerald Newmin
Co-Chairman & Chief Executive Officer

                                                                                                                                                

December 23, 2005

Mr. Gerard A. Wills
3044 Sprucewood Lane
Escondido, CA 92027-6722

 

                                                                                                                                                 

Re:

Offer of Employment with MultiCell Technologies, Inc.

Dear Jerry:

On behalf of MultiCell Technologies, Inc. a Delaware corporation (the
"Company"), I am pleased to invite you to join the Company as its Chief
Financial Officer. In this position, you will be expected to devote your full
business time, attention and energies to the performance of your duties with the
Company. The effective date of your employment will be on or about January 9,
2006, or such other date as you and the Company mutually agree in writing.

The terms of this offer of employment are as follows:

Compensation

. The Company will pay you a salary at the rate of $230,000 per month payable in
accordance with the Company's standard payroll policies, including compliance
with applicable withholding. The first and last payment by the Company to you
will be adjusted, if necessary, to reflect a commencement or termination date
other than the first or last working day of a pay period.

Benefits

. During the term of your employment, you will be entitled to the Company's
vacation and benefits covering employees at your level as delineated on Exhibit
A attached, as such may be in effect from time to time.

Outside Consulting

: You will be allowed to provide consulting services of up to 10 hours per week
to your former employer Immusol provided that it does not interfere with the
performance of your work for the Company.

Stock Option

. Subject to approval by the Company's Board of Directors, you will be granted
pursuant to the Company's 2004 Equity Incentive Plan an option to purchase a
minimum of 300,000 shares of the Company's Common Stock at an exercise price per
share equal to the closing price of the Company's Common Stock on the date of
such grant. One-thirty-sixth (1/36th) of the shares subject to any option will
vest on a monthly basis from your date of employment with the Company and expire
in five years, subject to your continued employment with the Company on any such
date.

Bonus

. The Company does not currently have a formal bonus program. However, the board
of directors has the discretion to pay bonuses based on individual and Company
performance. Such bonuses, if any, would be determined based on the Company's
fiscal year-end audited financial statements. You will be eligible to
participate in such a plan on a discretionary basis until such time as the
Company adopts a formal bonus program.

Immigration Laws

. For purposes of federal immigration laws, you will be required to provide to
the Company documentary evidence of your identity and eligibility for employment
in the United States. Such documentation must be provided within three business
days of the effective date of your employment, or your employment relationship
with the Company may be terminated.

Employee Proprietary Information Agreement

. As a condition of this offer of employment, you will be required to complete,
sign and return the Company's standard form of Employee Confidentiality and
Inventions Assignment Agreement (the "Confidentiality Agreement") Attachment A
of this offer of employment.

Severance

: If your employment is terminated by the Company for any reason, other than for
Cause (as defined herein) and upon the Company's receipt of an effective
Separation and Release Agreement in the form attached hereto as Attachment B,
you will receive severance pay of up to six (6) months of your current base
salary, less standard deductions and withholdings after the first year of
employment and on a prorate basis over the first year of the agreement. For
purposes of this letter agreement "Cause" shall mean the occurrence of any of
the following events: (i) your repeated failure to satisfactorily perform your
job duties as assigned by the Company;(ii) your failure to comply with all
written material applicable laws in performing your job duties or in directing
the conduct of the Company's business; (iii) your commission of any felony or
intentionally fraudulent act against the Company or its affiliates, employees,
agents or customers; (iv) your engagement or participation in any activity which
is directly competitive with or intentionally injurious to the Company or any of
its affiliates; (v) your commission of any fraud against the Company or any of
its affiliates or use of intentional appropriation for your personal use or
benefit of any funds or properties of the Company not authorized by the Board to
be so used or appropriated.

At-Will Employment

. You should be aware that your employment with the Company is for no specified
period and constitutes "at-will" employment. As a result, you are free to
terminate your employment at any time, for any reason or for no reason.
Similarly, the Company is free to terminate your employment at any time, for any
reason or for no reason.

General

. This offer letter, the Proprietary Agreement and the stock option agreement
(if approved by the Board of Directors) covering the grant described in
paragraph 3, when signed by you, set forth the terms of your employment with the
Company and supersede any and all prior representations and agreements, whether
written or oral. In the event of a conflict between the terms and provisions of
this offer letter and the Proprietary Agreement and Stock Option Agreement, the
terms and provisions of the Proprietary Agreement and the stock option agreement
will control. Any amendment of this offer letter or any waiver of a right under
this offer letter must be in a writing signed by you and an officer of the
Company. California law will govern this offer letter.

We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me, along with your completed and
signed Stock Option Agreement and Proprietary Agreement.

 



Sincerely,



MultiCell Technologies, Inc.

     

W. Gerald Newmin


Co-Chairman and Chief Executive Officer  

AGREED TO AND ACCEPTED:

   







"Employee"
Gerard A. Wills

 

ATTACHMENT A

EMPLOYEE CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT

In consideration of my employment or continued employment by Multicell
technologies, inc. ("Company"), and the compensation now and hereafter paid to
me, I hereby agree as follows:

1.

Confidentiality.

 

1.1

Nondisclosure; Recognition of Company's Rights.

At all times during my employment and thereafter, I will hold in confidence and
will not disclose, use, lecture upon, or publish any of Company's Confidential
Information (defined below), except as such use is required in connection with
my work for Company, or unless the Chief Executive Officer (the "CEO") of
Company expressly authorizes in writing such disclosure or publication. I will
obtain the CEO's written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information. I hereby assign to
Company any rights I have or acquire in any and all Confidential Information and
recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.  

1.2

Confidential Information.

The term "Confidential Information" shall mean any and all confidential
knowledge, data or information related to Company's business or its actual or
demonstrably anticipated research or development, including without limitation
(a) trade secrets, inventions, ideas, processes, computer source and object
code, data, formulae, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs, and techniques; (b)
information regarding products, plans for research and development, marketing
and business plans, budgets, financial statements, contracts, prices, suppliers,
and customers; (c) information regarding the skills and compensation of
Company's employees, contractors, and any other service providers of Company;
and (d) the existence of any business discussions, negotiations, or agreements
between Company and any third party.        

1.3

Third Party Information.

I understand, in addition, that Company has received and in the future will
receive from third parties confidential or proprietary information ("Third Party
Information") subject to a duty on Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the term of my employment and thereafter, I will hold Third
Party Information in strict confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for Company) or use, except in connection with my work for Company,
Third Party Information, unless expressly authorized by an officer of Company in
writing.  

1.4

No Improper Use of Information of Prior Employers and Others.

I represent that my employment by Company does not and will not breach any
agreement with any former employer, including any noncompete agreement or any
agreement to keep in confidence information acquired by me in confidence or
trust prior to my employment by Company. I further represent that I have not
entered into, and will not enter into, any agreement, either written or oral, in
conflict herewith. During my employment by Company, I will not improperly use or
disclose any confidential information or trade secrets of any former employer or
other third party to whom I have an obligation of confidentiality, and I will
not bring onto the premises of Company or use any unpublished documents or any
property belonging to any former employer or other third party to whom I have an
obligation of confidentiality, unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
that is generally known and used by persons with training and experience
comparable to my own, is common knowledge in the industry or otherwise legally
in the public domain, or is otherwise provided or developed by Company.

2.

Inventions

.  

2.1

Inventions and Intellectual Property Rights.

As used in this Agreement, the term "Invention" means any ideas, concepts,
information, materials, processes, data, programs, know-how, improvements,
discoveries, developments, designs, artwork, formulae, other copyrightable
works, and techniques and all Intellectual Property Rights therein. The term
"Intellectual Property Rights" means all trade secrets, copyrights, trademarks,
mask work rights, patents and other intellectual property rights recognized by
the laws of any jurisdiction or country.  

2.2

Prior Inventions.

I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions (defined below) in any Company Inventions (defined below) without
Company's prior written consent. In addition, I agree that I will not
incorporate into any Company software or otherwise deliver to Company any
software code licensed under the GNU GPL or LGPL or any other license that, by
its terms, requires or conditions the use or distribution of such code on the
disclosure, licensing, or distribution of any source code owned or licensed by
Company. I have disclosed on Exhibit A a complete list of all Inventions that I
have, or I have caused to be, alone or jointly with others, conceived,
developed, or reduced to practice prior to the commencement of my employment by
Company, in which I have an ownership interest or which I have a license to use,
and that I wish to have excluded from the scope of this Agreement (collectively
referred to as "Prior Inventions"). If no Prior Inventions are listed in Exhibit
A, I warrant that there are no Prior Inventions. If, in the course of my
employment with Company, I incorporate a Prior Invention into a Company process,
machine or other work, I hereby grant Company a non-exclusive, perpetual,
fully-paid and royalty-free, irrevocable and worldwide license, with rights to
sublicense through multiple levels of sublicensees, to reproduce, make
derivative works of, distribute, publicly perform, and publicly display in any
form or medium, whether now known or later developed, make, have made, use,
sell, import, offer for sale, and exercise any and all present or future rights
in, such Prior Invention.  

2.3

Assignment of Company Inventions.

Subject to the section titled "Government or Third Party" and except for
Inventions that I can prove qualify fully under the provisions of California
Labor Code section 2870 and I have set forth in Exhibit A, I hereby assign and
agree to assign in the future (when any such Inventions or Intellectual Property
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to Company all my right, title, and interest in and to any and all
Inventions (and all Intellectual Property Rights with respect thereto) made,
conceived, reduced to practice, or learned by me, either alone or with others,
during the period of my employment by Company. Inventions assigned to Company or
to a third party as directed by Company pursuant to the section titled
"Government or Third Party" are referred to in this Agreement as "Company
Inventions."  

2.4

Obligation to Keep Company Informed.

During the period of my employment and for one (1) year thereafter, I will
promptly and fully disclose to Company in writing (a) all Inventions authored,
conceived, or reduced to practice by me, either alone or with others, including
any that might be covered under California Labor Code section 2870, and (b) all
patent applications filed by me or in which I am named as an inventor or
co-inventor.  

2.5

Government or Third Party.

I also agree to assign all my right, title, and interest in and to any
particular Company Invention to a third party, including without limitation the
United States, as directed by Company.  

2.6

Enforcement of Intellectual Property Rights and Assistance.

During the period of my employment and thereafter, I will assist Company in
every proper way to obtain and enforce United States and foreign Intellectual
Property Rights relating to Company Inventions in all countries. In the event
Company is unable to secure my signature on any document needed in connection
with such purposes, I hereby irrevocably designate and appoint Company and its
duly authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act on my behalf to execute and file
any such documents and to do all other lawfully permitted acts to further such
purposes with the same legal force and effect as if executed by me.

3.

Records.

I agree to keep and maintain adequate and current records (in the form of notes,
sketches, drawings and in any other form that is required by Company) of all
Inventions made by me during the period of my employment by Company, which
records shall be available to, and remain the sole property of, Company at all
times.

4.

Additional Activities.

I agree that (a) during the term of my employment by Company, I will not,
without Company's express written consent, engage in any employment or business
activity that is competitive with, or would otherwise conflict with my
employment by, Company, and (b) for the period of my employment by Company and
for one (l) year thereafter, I will not, either directly or indirectly, solicit
or attempt to solicit any employee, independent contractor, or consultant of
Company to terminate his, her or its relationship with Company in order to
become an employee, consultant, or independent contractor to or for any other
person or entity.

5.

Return Of Company Property.

Upon termination of my employment or upon Company's request at any other time, I
will deliver to Company all of Company's property, equipment, and documents,
together with all copies thereof, and any other material containing or
disclosing any Inventions, Third Party Information or Confidential Information
of Company and certify in writing that I have fully complied with the foregoing
obligation. I agree that I will not copy, delete, or alter any information
contained upon my Company computer before I return it to Company. I further
agree that any property situated on Company's premises and owned by Company is
subject to inspection by Company personnel at any time with or without notice.
Prior to leaving, I will cooperate with Company in attending an exit interview
and completing and signing Company's termination statement.

6.

Notification Of New Employer.

In the event that I leave the employ of Company, I hereby consent to the
notification of my new employer of my rights and obligations under this
Agreement, by Company's providing a copy of this Agreement or otherwise.

7.

General Provisions.

 

7.1

Governing Law and Venue.

This Agreement and any action related thereto will be governed, controlled,
interpreted, and defined by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I hereby expressly consent to the
personal jurisdiction and venue in the state and federal courts for the county
in which Company's principal place of business is located for any lawsuit filed
there against me by Company arising from or related to this Agreement.  

7.2

Severability.

If any provision of this Agreement is, for any reason, held to be invalid or
unenforceable, the other provisions of this Agreement will be unimpaired and the
invalid or unenforceable provision will be deemed modified so that it is valid
and enforceable to the maximum extent permitted by law.  

7.3

Survival.

This Agreement shall survive the termination of my employment and the assignment
of this Agreement by Company to any successor-in-interest or other assignee and
be binding upon my heirs and legal representatives.  

7.4

Employment.

I agree and understand that nothing in this Agreement shall confer any right
with respect to continuation of employment by Company, nor shall it interfere in
any way with my right or Company's right to terminate my employment at any time,
with or without cause and with or without advance notice.  

7.5

Notices

. Each party must deliver all notices or other communications required or
permitted under this Agreement in writing to the other party at the address
listed on the signature page, by courier, by certified or registered mail
(postage prepaid and return receipt requested), or by a nationally-recognized
express mail service. Notice will be effective upon receipt or refusal of
delivery. If delivered by certified or registered mail, any such notice will be
considered to have been given five (5) business days after it was mailed, as
evidenced by the postmark. If delivered by courier or express mail service, any
such notice shall be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of such change to the other
party.  

7.6

Injunctive Relief

. I acknowledge that, because my services are personal and unique and because I
will have access to the Confidential Information of Company, any breach of this
Agreement by me would cause irreparable injury to Company for which monetary
damages would not be an adequate remedy and, therefore, will entitle Company to
injunctive relief (including specific performance). The rights and remedies
provided to each party in this Agreement are cumulative and in addition to any
other rights and remedies available to such party at law or in equity.  

7.7

Waiver.

Any waiver or failure to enforce any provision of this Agreement on one occasion
will not be deemed a waiver of any other provision or of such provision on any
other occasion.  

7.8

Export

. I agree not to export, directly or indirectly, any U.S. technical data
acquired from Company or any products utilizing such data, to countries outside
the United States, because such export could be in violation of the United
States export laws or regulations.  

7.9

Entire Agreement.

The obligations pursuant to sections of this Agreement titled "Confidentiality"
and "Inventions" shall apply to any time during which I was previously employed,
or am in the future employed, by Company as an independent contractor if no
other agreement governs nondisclosure and assignment of inventions during such
period. This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matters hereof and supersedes and merges all
prior communications between us with respect to such matters. No modification of
or amendment to this Agreement, or any waiver of any rights under this
Agreement, will be effective unless in writing and signed by me and the CEO of
Company. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement.      

This Agreement shall be effective as of the first day of my employment with
Company.

           

Employee:



Company:

I acknowledge that I have read and understand this agreement and have been given
the opportunity to discuss it with independent legal counsel.



Accepted and agreed:













(Signature)



(Signature)

By: Gerard A. Wills
Title: Chief Financial Officer
Date: ____________________________________________
Address: 3044 Sprucewood Lane, Escondido, CA 92027-6722



By: W. Gerald Newmin
Title: Co-Chairman and Chief Executive Officer
Date: ____________________________________________
Address: 701George Washington Highway, Lincoln, RI 02865

Exhibit A

INVENTIONS



 

1.

Prior Inventions Disclosure.

The following is a complete list of all Prior Inventions:  

□

None

 

□

See immediately below:

       









               









               

2.

Limited Exclusion Notification.

 

          This is to notify

you in accordance with Section 2872 of the California Labor Code that the
foregoing Agreement between you and Company does not require you to assign or
offer to assign to Company any Invention that you develop entirely on your own
time without using Company's equipment, supplies, facilities or trade secret
information, except for those Inventions that either:  

a.

Relate at the time of conception or reduction to practice to Company's business,
or actual or demonstrably anticipated research or development; or

 

b.

Result from any work performed by you for Company.

 

          To the extent a provision in the foregoing Agreement purports to
require you to assign an Invention otherwise excluded from the preceding
paragraph, the provision is against the public policy of this state and is
unenforceable.

 

          This limited exclusion does not apply to any patent or Invention
covered by a contract between Company and the United States or any of its
agencies requiring full title to such patent or Invention to be in the United
States.

       

 

 

[mucl.gif]



701 George Washington Highway
Lincoln, RI  02865
Tel.: (401) 333-0610
Fax: (401) 333-0659


jnewmin@aol.com

W. Gerald Newmin
Co-Chairman & Chief Executive Officer

                                                                                                                                                

ATTACHMENT B

 

December 12, 2005

 

Mr. Gerard A. Wills
3044 Sprucewood Lane
Escondido, CA 92027-6722

 

Re:

Separation and Release Agreement

 

Dear Jerry:

 

This letter sets forth the terms and conditions of our agreement (the
"Agreement") regarding your termination of employment with MultiCell
Technologies, Inc. (the "Company"). This Agreement shall become effective on the
"Effective Date" as defined in Section 12. You and the Company hereby agree as
follows:

 

1.

Resignations.

The Company accepts your resignation as an officer and employee of the Company
and/or any of its subsidiaries, effective as of ______________________ (the
"Separation Date").

2.

Accrued Salary and Vacation.

On the Separation Date, the Company will pay you all accrued salary, and all
accrued and unused vacation earned through the Separation Date, subject to
standard payroll deductions and withholdings.

3.

Expense Reimbursement

. You will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred prior to and including the
Separation Date, if any, for which you seek reimbursement no later than the
Separation Date. The Company shall reimburse your expenses pursuant to Company
policy and regular business practice.

4.

Option Exercisability.

The Company agrees that your stock option agreement dated _______________ to
purchase 300,000 shares of the Company's Common Stock issued pursuant to the
Company's 2004 Equity Incentive Plan (the "Option Agreement") will remain
exercisable in accordance with any termination provisions contained therein. You
acknowledge that you have no stock or equity rights in the Company other than
those enumerated in this Agreement.

5.

Health Insurance.

To the extent provided by the federal COBRA law or, if applicable, state
insurance laws, and by the Company's current group health insurance policies,
you will be eligible to continue your group health insurance benefits at your
own expense. Later, you may be able to convert to an individual policy through
the provider of the Company's health insurance, if you wish. You will be
provided with a separate notice regarding your COBRA rights. If you timely elect
continued coverage under COBRA, the Company, as part of this Agreement, shall,
upon submission of appropriate documentation, reimburse you for any COBRA
premium payments you make for coverage for you for the period commencing on the
Separation Date and ending on the earlier of _____________ or the first day on
which you are eligible to receive health benefits from a new employer.

6.

Other Compensation and Benefits.

Except as expressly provided herein, you acknowledge and agree that you are not
entitled to and will not receive any additional compensation, severance, stock
options, stock, equity or equity rights, or benefits from the Company.

7.

Return of Company Property.

By the Separation Date, you agree to return to the Company all Company documents
(and all copies thereof) and other Company property that you have had in your
possession at any time, including, but not limited to, Company files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers), credit cards, entry cards, identification badges and
keys; and, any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).

8.

Proprietary Information Obligations.

Both during and after your employment you will refrain from any unauthorized use
or disclosure of the Company's proprietary or confidential information or
materials.

9.

Confidentiality.

The provisions of this Agreement will be held in strictest confidence by you and
the Company and will not be publicized or disclosed in any manner whatsoever;
provided, however, that: (a) you may disclose this Agreement to your immediate
family; (b) the parties may disclose this Agreement in confidence to their
respective attorneys, accountants, auditors, tax preparers, and financial
advisors; (c) the Company may disclose this Agreement as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law. In particular,
and without limitation, you agree not to disclose the terms of this Agreement to
any current or former Company employee.

10.

Nondisparagement.

Both you and the Company agree not to disparage the other party, and the other
party's officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that both you and the Company will respond accurately and
fully to any question, inquiry or request for information when required by legal
process.

11.

Release of Claims

. In exchange for the promises and covenants set forth herein, you hereby
release, acquit, and forever discharge the Company, its parents and
subsidiaries, and their officers, directors, agents, servants, employees,
attorneys, shareholders, partners, successors, assigns, affiliates, customers,
and clients of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys' fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, acts, or conduct at any time prior to the Effective
Date, including, but not limited to: all such claims and demands directly or
indirectly arising out of or in any way connected with your employment with the
Company, the termination of that employment, and the Company's performance of
its obligations as your former employer; claims or demands related to salary,
bonuses, commissions, stock, stock options, the issuance or re-purchase of
restricted stock, put rights, or any other ownership interests in the Company,
vacation pay, fringe benefits, expense reimbursements, severance pay, or any
form of compensation; claims pursuant to any federal, state or local law or
cause of action including, but not limited to, the California Fair Employment
and Housing Act, the federal Civil Rights Act of 1964; the federal Americans
With Disabilities Act; California Labor Code §  970; tort law; contract law;
wrongful discharge; discrimination; harassment; fraud; defamation; emotional
distress; breach of the implied covenant of good faith and fair dealing and the
federal Age Discrimination in Employment Act of 1967 (as amended) ("ADEA").

12.

ADEA Waiver

. You acknowledge that you are knowingly and voluntarily waiving and releasing
any rights you may have under the ADEA ("ADEA Waiver"). You also acknowledge
that the consideration given for the ADEA Waiver is in addition to anything of
value to which you were already entitled. You further acknowledge that you have
been advised by this writing, as required by the ADEA, that: (a) your ADEA
Waiver does not apply to any rights or claims that arise after the date you sign
this Agreement; (b) you should consult with an attorney prior to signing this
Agreement; (c) you have twenty-one (21) days to consider this Agreement
(although you may choose to voluntarily sign it sooner); (d) you have seven (7)
days following the date you sign this Agreement to revoke the ADEA Waiver; and
(e) the ADEA Waiver will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after
you sign this Agreement ("Effective Date"). Nevertheless, your general release
of claims, except for the ADEA Waiver, is effective immediately, and not
revocable.

13.

Section 1542 Waiver.

In giving the release herein, which includes claims which may be unknown to you
at present, you acknowledge that you have read and understand Section 1542 of
the California Civil Code, which reads as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

You hereby expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any other
jurisdiction with respect to your release of any unknown or unsuspected claims
herein.

14.

No Admissions.

This is a compromise settlement of various matters, and it will not be construed
to be an admission of any liability or obligation.

15.

Entire Agreement.

This Agreement, including all exhibits, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to the subject matter hereof. This Agreement is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and supersedes any such promises or representations.
This Agreement may not be modified except in a writing signed by you and a duly
authorized officer of the Company. Each party has carefully read this Agreement,
has been afforded the opportunity to be advised of its meaning and consequences
by his or its respective attorneys, and signed the same of his or its free will.

16.

Successors and Assigns.

This Agreement will bind the heirs, personal representatives, successors,
assigns, executors, and administrators of each party, and inures to the benefit
of each party, its agents, directors, officers, employees, servants, heirs,
successors and assigns.

17.

Applicable Law.

This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the internal laws of the State of California,
without regard to conflict of law rules or principles.

18.

Severability.

If a court, arbitrator, or other authority of competent jurisdiction determines
that any term or provision of this Agreement is invalid or unenforceable, in
whole or in part, then the remaining terms and provisions hereof will be
unimpaired, and the invalid or unenforceable term or provision will be replaced
with a valid and enforceable term or provision that most accurately represents
the parties' intention with respect to the invalid or unenforceable term or
provision.

19.

Authority; Covenant not to Sue.

You warrant and represent that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein and that you are duly authorized to give the
release granted herein. You represent that you have not filed any claims against
the Company, and agree that, except as such waiver may be prohibited by statute,
you will not file any claim against the Company or seek any compensation for any
claim. You agree to indemnify and hold the Company harmless from and against any
and all loss, cost, and expense, including, but not limited to court costs and
attorney's fees, arising from or in connection with any action which may be
commenced, prosecuted, or threatened by, or for my benefit, upon your
initiative, or with your aid or approval, contrary to the provisions of this
Agreement.

20.

Attorneys' Fees.

In the event of any litigation arising out of or relating to this Agreement, its
breach or enforcement, including an action for declaratory relief, the
prevailing party in such action or proceeding shall be entitled to receive his
or its damages, court costs, and all out-of-pocket expenses, including attorneys
fees. Such recovery shall include court costs, out-of-pocket expenses, and
attorney's fees on appeal, if any.

21.

Counterparts.

This Agreement may be executed in two counterparts, each of which will be deemed
an original, all of which together will constitute one and the same instrument.

If this Agreement is acceptable to you, please sign below and return the
original to me. I wish you good luck in your future endeavors.

   

Sincerely

   

MULTICELL TECHNOLOGIES, INC.

   

By:

 





 

W. Gerald Newmin
Co-Chairman and Chief Executive Officer

       

HAVING READ AND REVIEWED THE FOREGOING, I HEREBY AGREE TO AND ACCEPT THE TERMS
AND CONDITIONS OF THIS AGREEMENT AS STATED ABOVE.

   

By:

 





 

Gerard A. Wills

